Citation Nr: 1500362	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-46 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to April 1981, and from March 2005 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.  

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in May 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  In its remand, the Board also remanded the issue of entitlement to service connection for a psychiatric disability.  In a December 2013 rating decision, the Appeals Management Center (AMC) granted service connection for an acquired psychiatric disability.  Thus, that issue is no longer for appellate review.


FINDINGS OF FACT

The evidence supports a finding that the Veteran's erectile dysfunction is causally related to, or aggravated by, a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is competent to report difficulty achieving and/or maintaining an erection.  VA clinical records reflect that the Veteran has reported erectile dysfunction and has been prescribed Levitra.  (See June 2009 and June 2010 VA clinical records.) 

The Veteran is service connected for low back strain, bilateral plantar fasciitis, gout, a ganglion cyst of the left knee, deep vein thrombosis, and an acquired psychiatric disability to include posttraumatic stress disorder and adjustment disorder.  

An August 2013 VA examination report reflects the opinion of the examiner as follows:

Sexual functions and erections are highly complex events requiring synchronization of central nervous system events and mood, spinal reflexes, sensory function, and vascular event resulting in vascular dilation and engorgement.  This can be disrupted by multiple factors, many of which are present in this veteran, including psyciatric [sic] disorders requiring antipsychotic medication (risperadone), a long history of use of opiate pain medication and muscle relaxors, use of trazodone for sleep, and back pain.  Thus, while his back pain may contribute to his erectile function difficulties, given the presence of multiple other significant factors which impair sexual function, it is not possible to state that his back condition is causal. 

A December 2013 Supplemental Statement of the Case (SSOC) reflects that an addendum to the above opinion was provided in October 2013.  That opinion is not associated with the claims file as a clinical record.  However, the SSOC reflects that the clinician stated that erectile dysfunction is a complex factor of psychological and physiological process and can be impaired by a number of factors.  The SSOC states, in pertinent part, as follows:  "The examiner stated that the most common [etiologies] are advance age, psychological (e.g. anxiety, depression) and prescription medication, alcohol or recreational drug side effects; Vascular and neurological causes are much less common."

As noted above, in December 2013, the Veteran was granted service connection for an acquired psychiatric disability effective from May 2008.  Both the August 2013 clinical opinion and the October 2013 addendum reflect that psychological conditions, and their medication, may cause erectile dysfunction.  

Based on the foregoing, the Board finds that service connection for erectile dysfunction is warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for erectile dysfunction is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


